Citation Nr: 1015870	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
post-operative residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in July 2009 for further 
development and is now ready for disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has returned to the Board following a July 2009 
remand in order to acquire Social Security Disability 
records.  This development was completed, and a subsequent 
Supplemental Statement of the Case (SSOC) was issued in 
December 2009.  However, in January 2010, since the most 
recent SSOC, the Veteran submitted a statement, on a VA Form-
9 although the appeal had been previously perfected, 
requesting a hearing at the RO.  

A veteran has a right to a hearing before the issuance of a 
Board decision.  38 C.F.R. §§ 3.103 (2009).  In this case, 
the Veteran's correspondence in January 2010 requesting a 
travel board hearing was greater than 90 days from the time 
the appeal was certified to the Board in October 2007.  

However, since new evidence has been submitted since the 
appeal was certified, good cause for the delay has been shown 
and he should be scheduled for hearing before the Board at 
the RO facility.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 
(2009).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO in accordance with 38 C.F.R. § 20.704.  
Notice of the hearing should be mailed to 
his known address of record and to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



